Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 4-7, 9, 11-12, 14, 16, 19-22, 24, 26-27, 29, 31-33 are pending in the current application.
2.	This application is a CON of 16/473,474 06/25/2019 ABN, which is a 371 of PCT/US2017/068673 12/28/2017, which claims benefit of 62/440,601 12/30/2016.
Restriction Election Maintained
3.	Applicant’s election of group I and the species, Example 48 

    PNG
    media_image1.png
    128
    246
    media_image1.png
    Greyscale

, in the reply filed on April 6, 2022 is acknowledged.  The election was made without traverse. According to applicants’ representative claims 1, 5, 12, 14, 16, 20, 27 and 29 read on the elected species. As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the claims reading on the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claims 4, 6-7, 9, 11, 19, 21-22, 24, 26, which do not read on the elected species are withdrawn.
Claim Rejections/Objections Withdrawn
4.	The rejection of claims 14 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments. The rejection of claim(s) 1, 16  under 35 U.S.C. 102(a)(1) as being described by the STN Chemical Database REGISTRY for RN 2026582-81-8, CN Propanoic acid, 3-[(3-cyano-1,6-dihydro-4-methyl-6-oxo-2-pyridinyl)thio]- (CA INDEX NAME) is withdrawn based upon the amendments.	
	The rejection of claims 1 and 16 under 35 U.S.C. 102(a) (1) as being described in a publication and based upon a public use or sale of the invention over the STN Chemical Database entry for 2-[[3-Cyano-5-(ethoxycarbonyl)-6-oxo-1,6-dihydropyridin-2-yl]sulfanyl]acetic acid is withdrawn since  R1 cannot be C(=O)ORa. 
Claim Rejections/Objections Maintained/ New Grounds of Rejection
5.	The rejection of claims 1, 5, 12, 14, 16, 20, 27 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained.  Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive. 
	The rejection of claims 12, 14, 27 and 29 under 35 U.S.C. 102(a)(1) as being described by the STN Chemical Database REGISTRY for RN 2026582-81-8, CN Propanoic acid, 3-[(3-cyano-1,6-dihydro-4-methyl-6-oxo-2-pyridinyl)thio]- (CA INDEX NAME), ED Entered STN: Nov 07, 2016 is maintained. Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive. 
	Various new grounds of rejection are set forth below.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 5, 12, 14, 16, 20, 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.    The lowercase “i” variable in the sulfur containing groups, e.g. “-S(O)iRa” in the R2 variable is undefined.  In the amendment of April 6, 2022 the lowercase i was capitalized without denoting as such. The capitalized “I” has now been deleted in the amendment of May 26, 2022 in response to the previous rejection and the lowercase “i” still remains undefined and now “is 0, 1, or 2;” is untethered to any variable. 
7.	Claims 1, 5, 12, 14, 16, 20, 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.    The R2 variable has been amended to “(C2-C5)-alkyl”, however repeated reference is made to the previous definition “(C1-C5)-alkyl” after the wherein clause, on the 10th line of claim 1 and the 16th line of claim 1.  In addition the proviso in claim 1 excludes compounds that are outside of the scope of claim 1, i.e. each of the 1st, 2nd, and 5th compounds requires R2 to be methyl.
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 5, 12, 14, 16, 20, 27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a rejection for new matter.  The amendment of R2 from “(C1-C5)alkyl” to “(C2-C5)alkyl” is not supported by the specification.
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claims  12, 14, 27 and 29   rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has R2 defined as “(C2-C5)alkyl” however the dependent claims 12, 14, 27 and 29  define R2 as  “(C1-C5)alkyl”, which is outside of the scope of the claim from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claim(s) 12, 14, 27 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being described by the STN Chemical Database REGISTRY for RN 2026582-81-8, CN Propanoic acid, 3-[(3-cyano-1,6-dihydro-4-methyl-6-oxo-2-pyridinyl)thio]- (CA INDEX NAME), ED Entered STN: Nov 07, 2016. This compound reads on claim 1 where R1 is H, R2 is methyl, R3s are H, A is methylene, B is -COOH.  
This compound was registered from a chemical catalog, as such the rejection is also based upon a public use or sale or other public availability of the invention. This compound is listed as being commercially available from Ukrorgsyntez Ltd. The on sale bar is met as shown by the following documentation: Online "http://web.archive.org/web/20090428093726/http://www.ukrorgsynth.com/bb.php" dated to April 28, 2009 accessed November 22, 2016.  The compounds were offered for sale in DMSO as shown by Online: "http://web.archive.org/web/20090405123528/http://www.ukrorgsynth.com/screening.php" dated to April 5, 2009 accessed November 22, 2016 which meets the composition limitations.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625